DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-23 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 6/14/2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0124273 to Recevuer et al. (hereinafter Recevuer).
As per claim 1, Recevuer teaches:  A person support apparatus (see Recevuer, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon); 
a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled to the frame and adapted to detect a load supported by the frame (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]);
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”); and 
a controller (see Fig. 3, [310]: controller) in communication with the plurality of force sensors (see Fig. 3, controller [310] is linked with [68a-d]), the controller configured to take a weight reading of the load using outputs from the force sensors (see Fig. 7, step [704]), the controller further adapted to automatically use the weight reading as an actual tare weight value only if the weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty weight on the weigh frame [56] by the amount of weight on the weigh frame [56] at the time of manufacture” AO = weight at time of manufacture).
As per claim 2, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the estimated tare weight value 
As per claim 3, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein the controller is further adapted to determine if an additional object is placed on the deck, and to determine a weight of the additional object without requiring the additional object to be removed from the deck (see Fig. 4, see steps [500] and [600] and para [0058, 0059], controller can determine the weight of a person/object on the bed/deck without requiring its removal).
As per claim 4, Recevuer teaches all the limitations as described in the above rejection of claim 3, and additionally teaches:  wherein the controller is further adapted to determine if the additional object is an inanimate object or an animate object based on the outputs from the force sensors (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
As per claim 5, Recevuer teaches all the limitations as described in the above rejection of claim 4, and additionally teaches: wherein the controller is further adapted to automatically adjust the actual tare weight value by the weight of the additional object if the additional object is an inanimate object (see Fig. 7-8 and para [0002]: “a patient support apparatus having a control system that gathers information regarding loads placed upon the patient support apparatus, determines whether non-patient loads have been placed upon the patient support apparatus, and automatically updates a weight offset to compensate for the non-patient loads placed upon the patient support apparatus
As per claim 6, Recevuer teaches all the limitations as described in the above rejection of claim 4, and additionally teaches: wherein the controller is further adapted to determine a location of the additional object using the outputs from the force sensors and to automatically adjust the actual tare weight value by the weight of the additional object only if the additional object is an inanimate object and the location of the additional object correspond to an expected location for the additional object (see para [0055], controller [310] may determine whether or not mattress [30], an inanimate object, is on the frame, being on the frame is considered “an expected location” for the mattress.  When mattress [30] is present, controller may update tare weight based on “air-offset”).
As per claim 7, Recevuer teaches all the limitations as described in the above rejection of claim 6, and additionally teaches: wherein the additional object includes at least one of a mattress or a pillow (see para [0055]: “weight of the mattress [30]” being used for the offset calculation is disclosed).
As per claim 13, Recevuer teaches:  A person support apparatus (see Recevuer, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon);
a scale system (see Fig. 2, [68a-d]: load cells) adapted to detect a weight of the deck and any object positioned thereon (see para [0050/0058]: “wherein each load cell 68a-d is configured to produce a signal indicative of a weight 
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value for the scale system (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”); and 
a controller (see Fig. 3, [310]: controller) in communication with the scale system and the memory (see Fig. 3, controller [310] is linked with [68a-d] and memory [320]), the controller adapted to use an actual weight reading from the scale system as an actual tare weight value if the actual weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty weight on the weigh frame [56] by the amount of weight on the weigh frame [56] at the time of manufacture” AO = weight at time of manufacture).
As per claim 14, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the controller is adapted to determine the weight of a person on the deck by subtracting the actual tare weight value from a total weight reading taken when the person is on the deck (see Fig. 6 and para [0080]).
As per claim 15, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the controller is adapted to automatically use the actual weight reading from the scale system as the actual tare 
As per claim 16, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the memory further includes a second estimated tare weight value (see Fig. 7, memory [320] could store a new “auto air offset” per step [712]), wherein the controller is adapted to use the actual weight reading from the scale system as the actual tare weight value if the actual weight reading is within the threshold amount of the second estimated tare weight value (see Fig. 8, accounts for taking at least two “empty weight” measurements [804/806] and [820/822] based on threshold [step, 818]).
As per claim 17, Recevuer teaches all the limitations as described in the above rejection of claim 16, and additionally teaches: wherein the second estimated tare weight value is based upon a weight of one or more of a mattress, pillow, bedding, or equipment (see para [0055]: “weight of the mattress [30]” being used for the offset calculation is disclosed).
As per claim 18
As per claim 19, Recevuer teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: wherein the controller is adapted to determine if a second object is subsequently placed on the deck and to determine the weight of the second object without requiring the object to be removed from the deck (see Fig. 4, see steps [500] and [600] and para [0058, 0059], controller can determine the weight of a person/object on the bed/deck without requiring its removal).
As per claim 20, Recevuer teaches all the limitations as described in the above rejection of claim 19, and additionally teaches: wherein the controller is adapted to automatically adjust the actual tare weight value by an amount substantially equal to the weight of the second object if the second object is an inanimate object (see Fig. 7-8 and para [0002]: “a patient support apparatus having a control system that gathers information regarding loads placed upon the patient support apparatus, determines whether non-patient loads have been placed upon the patient support apparatus, and automatically updates a weight offset to compensate for the non-patient loads placed upon the patient support apparatus”).
As per claim 21, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the scale system includes a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled between the frame and a load frame (see Fig. 1-2, [56]: weigh frame) so as to support the load frame on the frame, the load frame being adapted to support the deck (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]).
As per claim 23, Recevuer teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: wherein the estimated tare weight value .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0124273 to Recevuer in view of WO 03/079953 A2 to Dixon et al. (hereinafter Dixon).
As per claim 8, Recevuer teaches:  A person support apparatus (see Recevuer, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon);
a scale system (see Fig. 2, [68a-d]: load cells) adapted to detect a weight of the deck and any object positioned thereon (see para [0050/0058]: “wherein each load cell 68a-d is configured to produce a signal indicative of a weight 
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value for the scale system (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”); and 
a controller (see Fig. 3, [310]: controller) in communication with the scale system and the memory (see Fig. 3, controller [310] is linked with [68a-d] and memory [320]), the controller adapted to automatically use, upon power up of the person support apparatus, an actual weight reading from the scale system as an actual tare weight value (see Fig. 7, step [704]) if the actual weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty weight on the weigh frame [56] by the amount of weight on the weigh frame [56] at the time of manufacture” AO = weight at time of manufacture).
Recevuer, however, does not teach the following which is described by Dixon:
the deck including a head section (see Fig. 1-2, [30]: head deck section) and at least one other section (see Fig. 1-2, [32/34/36]: seat/thigh/foot sections), and the head section being pivotable between a flat orientation and a non-flat orientation (compare Figs. 1-2);
an angle sensor (see Fig. 1-3, [58]: angle sensor) adapted to detect an orientation of the head section; 
AND the angle sensor indicates the head section is in the flat orientation (see page 10, lines [6-22]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Recevuer with these aforementioned teachings of Dixon to have provided a patient support apparatus having an adjustable head deck section to allow for various patient therapies and an angle sensor that can determine an orientation of the head deck section for the purpose of determining when the head angle section is in a horizontal configuration in order to obtain a weight reading when in this position so that the weight reading recorded is the most accurate/optimal (see Dixon, page 9, lines [23-30]) in order to support other aspects of patient care.
As per claim 9, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 8, and additionally Recevuer teaches: wherein the scale system includes a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled between the frame and a load frame (see Fig. 1-2, [56]: weigh frame) so as to support the load frame on the frame, the load frame being adapted to support the deck (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]).
As per claim 10
As per claim 11, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Recevuer teaches: wherein the controller is adapted to determine whether the object is an animate object or an inanimate object based on any changes in a location of the object (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
As per claim 12, Recevuer as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Recevuer teaches: wherein the estimated tare weight value is determined by a manufacturer of the person support apparatus (see Fig. 7 and para [0076-0077]: “time of manufacture” weight [AO] is the estimated tare weight value).
As per claim 22, Recevuer teaches all the limitations as described in the above rejection of claim 13, however it does not teach the following which is described by Dixon:  wherein the deck includes a head section (see Dixon, Fig. 1-2, [30]: head deck section)  pivotable between a flat orientation and a non-flat orientation (compare Figs. 1-2), and the person support apparatus further includes an angle sensor (see Fig. 1-3, [58]: angle sensor) adapted to detect an angle of a head section, and wherein the controller does not use the actual weight reading from the scale system as the actual tare weight value if the actual weight reading is taken when the head section is in the non-flat orientation (see page 10, lines [6-22]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Recevuer with these aforementioned teachings of Dixon to have provided a patient support .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show patient supports with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/17/2021